        Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRTCT OF FLORIDA
                                       ZASE NO.I8-ZO6I3-CR-MARTINEZ/OTAZO-REYES
UNITED STATES OF AMERICA ,
             Plaintiff,                                              FILED B                  DC
VS.                                                                                           .




ABDUL-JALIL RASHID AL-IMARAH                                             SEF 1C2219
(S.BAFTISTE)ô                                                            cu
                                                                          AN
                                                                           En
                                                                            GK
                                                                             EL
                                                                              uAsEED'
                                                                                    lO
                                                                                     s,
                                                                                      BL
                                                                                       cEm
                efendant,                                                s n o: F:uA.- Mi
                                                                                        AMC
                               /
MOTION T0 MODIFY/EXEMPT/WAIVE CMU CONDITIONS IMPOSED UPON DEFENDANT IN THE
INTEREST OF UPHOLDING AND PROTECTING ALL 6TH AMENDMENT CONSIDERATIONS
                               1. Introduction

The unjustlyjinnocenttbefore Allah), detained captive Muwahidtmonotheists) who
is being held as a political prisoner of war by the crusade known as the 'War
on Terror ', being a casualty of such , moves this court to modifyjexemptj or wai
- ve the CMU restrictions imposed upon him which hinders proper ability to commv

unicate with legal counsel; prospective , appointed , retained , or otherwise.
                                11.:Facts
      a previous case related to this instance case, the defendant was sentenced
to 80 months in custody followed by three years of supervised release .                   long
after the sentence was imposedtlune 21,2017), he was designated                 Communicat
-
    ions Management UnittHerein after referred to as CMU) of the Bureau of Prisons
(herein after referred to as BOP).
                    While at the CMU defendant was charged with a 6 count indictme
-
    nt on July 19th , 2018. The offenses are alleged to have taken place on Nov . 6,
2016. The defendant is also facing 115 years maximum with a possible enhancemen
-
    t of life if convictedtsee Feb. 6th, 2019 Faretta hearing, proffer by Assistar
      United States Attorney Marc Anton). Defendant prior to July 19th, 2018 has
never been charged with any terrorism offense , a claim argued by AUSA Anton

(See opposition to transfer motion by prosecutor), yet deliberately sent
prison with convicted terroists and following his only       known association to
'terrorists' has been charged . Aside from the pressing      question of what makes
 him a terrorist now while not considered one prior to       such , if we are to believ
  2               de by the government, we must ask if       and to what extent CMU
 the assertions ma
         Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 2 of 10


        (y)
 conditons are warranted against the defendant during the the pre-trial phase of
 the criminal proceedings.
''cMU deiignation is not based on any formal designation as a 'terrorist''' these
 facilities are llknown as 'terrorist units''' Aref v Lynchy833 F.3d at 267(D.C.
 cir. 2016). On the other hand it is said that 'MCMU designation is non-punitive''
 (BOP program statement 5214.02,communication Management Unit). Absent any showi
 -ng of a cause that would warrant such severe imposition on Baptiste 's ability

 to communicate with counsel, 1aw professors, and legal advocacy groups              nee
 -   d for such restrictions too be placed during the pre-trial period Baptiste has
 had his rights curtailed in regards to attempting towreach out and secure couns
 -   1 of his own choosing and obtaining assistance in terms of research for his
 case a11 for no reason along with utter disregard for his rights.

              Previously on Jan.2nd BaptistetAbdul-galil) has in addition to express
 ing lack of confidence in counsel, has addressed the court about the obstacles

 put in place by the CMU sanctionstsee Jan.2n Status hearing transcript). He has
 complained to the court his lack of adequate means to commupicate with counsel
 recently this year in July and raised concerns with the interference and interc

 -eption of his legal mail by Counter Terrorism Unittherein after CTU) officals
 stemming from the cMU sanctions.
 Initially upon arriving at FDC Miami Baptiste did not have CMU restrictions
 a period .of approximately two weeks. During this time frame Baptiste had regul
 mar communications with family and loved ones additional to attempting to have
 them look up pro-bono attorneys, and avising them how tow crowd fund for a way
 u.wJ
 to raise-' funds for the retainment of counsel. After this brief reprieve he was
 once more under sanctions. For a period of time he discussed and raised his con
 -cerns to staff about the possibility of the CMU conditions impeding his abilit

 -y to prepare a defense and obtain cpunsel. Baptiste to no avail tried going
 through the Administrative remedy process. Yet noone's CMU designation 'has
 er been reversed through the administrative appeals process.'' as reported by
 lib:
    m
        Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 3 of 10




Human Rights Watch who has covered and investigated CMU conditions and other
repressive tacticts used in so-called 'terrorism l prosecutions.
                                   111. Discussion
BOP's Programs Statement 5214 .02 states:

                       540 .200 Purpose and Scope.

                           (a) Pur ose of this sub art This subpart defines the
                           Federa Bureau o Prisons Bureau) authoritypto oper
                           -   ate, and designate inmates to, communications Mana-
                           gement Housing UnitstcMus) within Bureau facilities.
                           (b) A CMU is a general population unit where inmates
                           ordinavvry reside, eat, and participate in a1l educ-
                           ational, recreational, religous, visiting, unit mana
                           - gement, and work programming, within the confines

                           of the CMU . Additionally , CMUS may contain a range o
                           - f cells dedicated to segregated housing of inmates

                           in administrative detention or disciplinary segregat
                           - ion status.



                           (clpurpose of CHUs.The purpose of CMUS is to provide
                            an inmate housing unit enviroment that enables staff
                            to more effectively monitor communication between in
                            -mates in CMUS and persons in the community . The ab-
                            ility to monitor such communication is necessary to
                            ensure the safety, security, and orderly operation o
                          - -
                              f correctional facilities, and protection of the p-
                            ublic. The volume, frquency, and methods, of CMU in-
                            mate contact with persons in the community may be li
                            -mited as necessary to achieve the goal of total mo-
                            nitoring, consistent with this subpart.
An argupent to be made is that CMU sanctions as mentioned within purpose and so
-ope section of the BOP program statementj-is supposed to be implemented within
the CMUS alone. Since logically CMU is a place that has inherent conditions so
to-recreate conditions outside of that 'inmate housing unit enviroment' i
                                                                        'would

be contrary to the stated purpose. Though it mentions that ''
                                                            dgTlhis Program
tement applies to a11 inmates'' including pretrial detainess such implementation
is unprecedented and B0P nor DOJ could point to one other case where CMU condit
-
    ions have been applied to an inmate outside of the CMU other than the step dow
     phase which is a transfer of an inmate of a post-conviction status.
           The fact that prisoners at the step down phase are allowed and afforded
the same communication privileges as other prisoners,ecxcept continued cTU monit
         Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 4 of 10




-   oring, shows that a less restrictive alternative exists for the BOP to monitor
Baptiste's èommunication in a way that would not interfere or hamper his abilit

-y to efercise his 6th amendment rights and prepare his defense.
                     Again the goal of CMUS as stated in the DC Court in Aref v . Ly
-nch , was 'to address a     'deficiency' within the BOP ''in the monitoring of inm-
ate communications that allowed several inmates with terrorism related convicti
-ctions to communicate with extremist groups outside the prisons.'' Aref, at 247

The government nor BOP, to date that Baptiste has attempted to communicate with
members of any extremist groups or that communication with him has ever been so
-
    ugh t, in fact no such connection has ever been proved nor alleged . It is absur
-
    d to draw the conclusion that a defendant who is seeking to be allowed meaninf
-u1 access to counsel and legal experts for the express purpose of combating th
charges which he is charged of ùeeds
                                z-.âf.:
                                    ,
                                        to be prevented from such efforts simply
because of some perceived 'deficiency '.
                             As already mentioned BOP nor the United States have sh
-own or alluded to any 'terrorist' connections that Baptiste may have. As alrea
-   dy stated to the court in counsel's 'Motion to Dismiss Indictment For Pre-lndt

ictment delay', the reason for Baptiste's designation to the CMU was an unjust
prosecutorial tactic towsurveil him and pave the way for these instant charges.
Baptiste is Not convicted of any terrorism offense and did not even have charge
      of terrorism prior to his designation to the CMU.
As written in the Bureau 's Program Statement criteria for CMU designation , ''
Inmates may be designated          CMU if evidence of the following criteria exists

                 :(a) The inmate's current offensets) of conviction, or offense co
                 -nduct, included association , communication , or involvement, rel-
                 ated to international or domestic terrorism ;

                 (b) The inmate's current offensets) of conviction, offense condu
                 -ct ? or activity while incarcerated , indicates a substantial 1i-
                 kellhood that the inmate will encourage, coordinate, facilitate,
                 or otherwise act in furtherance of illegal activity through comm
                 -unication with persons in the community ;
     Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 5 of 10




                  (c) The inmate has attempted, or indicates a substantial 1ik
                   elihood that the inmate will contact victims of the inmate'
                  -

                  -
                      s current offensets) of conviction;
                  (d) The inmate committed prohibited activity related to mis
                  - use or abuse of approved communication methods while inca-

                  rcerated ; or

                  (e) There is any other substantial/credible evidence of a
                  potential threat to the safe, secure , and orderly operation
                  prison facilities, or protection of t he public ! as a resu
                  -1t of the inmate 's communication with persons In the commm
                  -unity.''
Sections ajb , nor c applies to Baptiste. And if e or d applied that still would
not serve as a legitimate reason to place obstacles of him exerting his right
-o counsel. Thus the right to seek legal representation extends not only to the
right to communicate with individual members of the bar, but also to the right
   seek advice and possible representation from legal organizationsj such as

ACLU, CAIR, and others. (Burns v. Swenson 420 F.2d 471(8th          1970) and 44O
U.S 1062(1970).
   addition to           in the section governing legal activities permitted

CMU it states:
               ''Inmates may perform legal activities per 28 CFR part 543, and th
-e Program Statement Legal Activitiesy Inmate. The use of assistants by attorne
-ys tokrperform legal tasks, as provided in the Program Statement Legal Activiti
-es, applies to inmates in the CMU.''

In the mention Program Statement concerning inmates ' legal activities, a notewo
rthy section reads:

                  ERetention of Attorneys 543.12)
     a. The Warden shall allow an inmate to contact and retain attorneys. With
the written consent of the inmate, staff may advise an attorney of the inmate's
available funds. Staff may not interfere with selection and retention of attorn
-eys if the inmate has attained majority and is mentally competent.....''
     Aside from the obstacles the CMU conditions place on Baptiste they also
contravene other parts of       Bureau regulations.

A possible argument may be raised that the court does not have jurisdiction or
authority over the BOP in regards         such issues dealing with its internal oper
             Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 6 of 10

             (6)

    -   ations and .perhaps this      cause the court to abstain from addressing these
    issues.        such would be a misguided notion or assumption since it is the duty
    of the courtjwhich oversees the integrit of the adverserial process, to ensure
    that the rights of the accused are not trampled down upon or disregarded. In th
    -   e same vein that that the couçt has the authokity to dismiss or appoint counse
    -   1 as well as fine and penalize those affecting the proceedings so to does its
    authority extends over the issue brought before it now.
                 Previously in October 20th , 2006 a similar case was brought before
Judge Cooke in Adham v. Federal Bureau of prisonslcase no. O6-21633-CIV-COOKE/BR
-
    OWN). In that case the plaintiff was kept in SHU at FDC-MIAMI due to an Admin-
strative Detention Order determining that he posed a threat to the 'security' of
the institution. The petitioner complained of being deprived of certain privileg
-es denied to him by him not being allowed in general population along with BOP
staff handling or rather mishandling of his legal mail, attorney work product do
-cuments and the like. The Court in Adham Amin Hassoun v . Federal Bureau of

sons ended up denying the motion while noting that HEtjhe BOP shall remain mindf
-ul that Petitionerls right to counsel can also be eroded when gaining access to
Petitioner becomes so burdensome that it negatively affects his adequate repres-
entation.'î

There is also a quite stark difference between the defendanttBaptiste) in this
case and the        aforementioned petitioner. In Adham or Hassoun, the petitioner was
charged with multiple terrorism offenses, had extensive media coverage , possesse
-
    d many co-defendantstincluded one tortured while in the hands           the US militav
ry and detained at Guantanamo Bay), and was segregated from the general inmate
population due to alleged 'terrorist ties' and membership in Al-oaeda. On the co
-ntrary this defendant has had little media coverage of his case , has no known

co-defendants or co-conspirators, and is in          general population .
                The Due Process Clause dictates that a detainee     may not be punished
prior to an adjudication of guilt in accordance with due process of law. (Be11 v
Wolfish ii1 U .S 520, 535,
              Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 7 of 10


                   (7)

    The government's sending himtthe:
                                    Ldefendant) to CMU as some post conviction/pre-
 trial surveillance tactic beforebringing this instant indictment is illegal and
continuing to employ these restrictions on him in an manner which interferes wit

-   h his ability to prepare an effective defense is unconstitutional.
These are not simply a challenge to the illegality of the restrictions but on th
-e fact that these restrictions hinder the defendant from effectively being able
to litigate his case in a manner inconsistent with the 6th Amendment. A matter
that should not be losed focus of is what the Supreme Court stated in Turner v .
Saffley, that ''
               Iprison walls do not form a barrier separating prison inmates from

the protections of the Constitution''. S.Ct. 2254 26 L. Ed 2d 64 (1987).
            Of course the false arguments will be attempted to be raised by the govern
-ment that deprivations of constitutional protections may be warranted to furthe
-r penological interests and that deference to prison authorities in such interv
al matters are usually upheld by courts. Yet it strikes me as amazing that these

same authorities who seek to grant U.S courts authority and jurisdiction over
alleged crime transcending national boundaries of the US which occur in foreign
sovereign nations are in their ideological bent towards totalitarianism seek to

at the same time deny courts authority. and jurisdictions domestically and suspen
    -   d the constitution in matters where it is most concerned .
    There is no legtimate penological interest which exist that would warrant such
    repressive conditions that Baptiste is facing, not to mention the other human
    rights of his which are constantl violated by BOP officials and staff.lt seems
    that simply because Baptiste practices a religion villified and demonized by cou
    -rts and the media with in the United Statesj exercise his first amendment rights

    in advocating for the application of Islamic lawlsharibah) and preach the duty
    of self-defense couple with Islamist rhetoric is the sole reason for this indict
    -ment and CMU conditions. If such is correctly the reason then it is not one tha

    -
        t is legitimate. In fact the reason for Baptiste's CMU conditions as stated in
    '
    a-
     :ï,
       :
       l ft-
           '.-.'
            Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 8 of 10




      the form explaining the reason for transfer to CMU is simply becuase Baptist
    -e allegedly '
                 stated in an interview with the FBI that Abu Bakr Al-
                                                                      BaghdaditHafi
    -zahullah) was the Khalifah and would continue being such until he dies or is
killed. Due to a person making such a statement or any other which would be pr
    -otected by the First Amendment , such should not be a reason for denying him
the righ t to a fair trial or the ability to present an adequate defense .

            Perhaps the Court will note that not one authoriy has been cited for a
indication pointing to why such motion should be entertained . The reason beyon
-nd the countless cases sighted is because no court before has ever had to dea
-
 1 with a similar incident . This in itself is totally unprecedented . Yet the
constitution itself and the principles of fair-play stand alone as sufficient
authoriy since no legitimate reason exist as to why these repressive tactics
should continue to be employed against Baptiste . Even Representative Sheila Ja
-ckson has said that CMU conditions tfhas the possibility to rise to cruel pun -

    shment, and serves no legitimate purposef'tzolo letter to BOP regarding CMU p-
    isoners, emphasis added).

                                   IV . Conclusion
    he CMU conditions currently imposed on Baptiste violates his 6th Amendment ri
    hts. This violation continues to be a substantial and significant burden and
    bstacle in the way of Baptiste's ability to mount an effective defense .
.
    dingly this MuwahidtMonotheist) moves this court waivetdismiss) these conditi
    ons or modify them in a least stringent and repressive maner that will enable
    im to have meaningful and access to counsel as well as correspond with lawye r
      and 1aw professors who can assist him with his defense . a hearing on
    otion is requested .
                                                      Respectfully Submitted,
                                                  Abdul-galil Rashid Al-lmarah
                                                      (S.Baptiste)
ated : september 8th , 2019
Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 9 of 10




                                                                      *
Case 1:18-cr-20613-JEM Document 84 Entered on FLSD Docket 09/16/2019 Page 10 of 10
